EMPLOYMENT AGREEMENT This Agreement is entered into effective as of the 15th day of December 2008, by and between Sonic Corp. (the “Corporation”), a Delaware corporation, and W. Scott McLain (the “Employee”). RECITALS Whereas, the Employee is currently serving as the President of the Corporation and the President of Sonic Industries Servics, Inc. and is an integral part of management; and Whereas, the Employee and the Corporation acknowledge that they previously entered into an Employment Agreement dated January 27, 1998, which is hereby canceled and superseded in its entirety by this Agreement; and Whereas, the Corporation’s Board of Directors (the “Board”) has determined that it is appropriate to support and encourage the attention and dedication of certain key members of the Corporation’s management, including Employee, to their assigned duties without distraction and potentially disturbing circumstances arising from the possibility of a Change in Control (herein defined) of the Corporation; and Whereas, the Corporation desires to continue the services of Employee, whose experience, knowledge and abilities with respect to the business and affairs of the Corporation will be extremely valuable to the Corporation; and Whereas, the parties hereto desire to enter into this Agreement setting forth the terms and conditions of the employment relationship of the Corporation and Employee. Now, therefore, it is agreed as follows: ARTICLE I Term of Employment 1.1Term of Employment.The Corporation shall employ Employee for a period of one year from the date hereof (the “Initial Term”). 1.2Extension of Initial Term.Upon each annual anniversary date of this Agreement, this Agreement shall be extended automatically for successive terms of one year each, unless either the Corporation or the Employee gives contrary written notice to the other not later than the annual anniversary date.As used herein, “Term” shall mean the Initial Term together with any renewal term(s) pursuant to this Section 1.3Termination of Agreement and Employment.The Corporation may terminate this Agreement and the Employee’s employment at any time effective upon written notice to the Employee.The Employee may terminate this Agreement and the Employee’s employment only after at least 30 days’ written notice to the Corporation, unless otherwise agreed by the Corporation. ARTICLE II Duties of the Employee Employee shall serve as the President of the Corporation and the President of Sonic Industries Services Inc.Employee shall do and perform all services, acts, or things necessary or advisable to manage and conduct the business of the Corporation consistent with such position subject to such policies and procedures as may be established by the Board. ARTICLE III Compensation 3.1Salary.For Employee’s services to the Corporation as the President and the President of Sonic Industries Services Inc., Employee shall be paid a salary at the annual rate of $360,000 (herein referred to as “Salary”), payable in twenty-four equal installments on the first and fifteenth day of each month.On the first day of each calendar year during the term of this Agreement with the Corporation, Employee shall be eligible for an increase in Salary based on an evaluation of Employee’s performance during the past year with the Corporation.During the term of this Agreement, the Salary of the Employee shall not be decreased at any time from the Salary then in effect unless agreed to in writing by the Employee. 3.2Bonus.The Employee shall be entitled to participate in an equitable manner with other officers of the Corporation in discretionary cash bonuses as authorized by the Board.Such bonuses shall be paid not later than the 15th day of the third month following the later of the end of the Corporation’s tax year or the Employee’s tax year in which the bonuses are no longer subject to a substantial risk of forfeiture (within the meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). ARTICLE IV Employee Benefits 4.1Use of Automobile. The Corporation shall provide Employee with either the use of an automobile for business and personal use or a cash car allowance in accordance with the established company car policy of the Corporation.The Corporation shall pay all expenses of operating, maintaining and repairing the automobile provided by the Corporation and shall procure and maintain automobile liability insurance in respect thereof, with such coverage insuring each Employee for bodily injury and property damage.Reimbursement of automobile-related expenses shall be made as soon as practicable after the request for reimbursement is submitted, but in no event later than the last day of the calendar year next following the calendar year in which such expense was incurred.Additionally, neither the provision of in-kind benefits nor the reimbursement of expenses in any one calendar year shall affect the level or amount of in-kind benefits to be provided, or the expenses eligible for reimbursement, in any other calendar year.The Employee’s right to reimbursement or in-kind benefits under this Section 4.1 is not subject to liquidation or exchange for another benefit. 4.2Medical, Life and Disability Insurance Benefits.The Corporation shall provide Employee with medical, life and disability insurance benefits in accordance with the established benefit policies of the Corporation. 2 4.3Working Facilities.Employee shall be provided adequate office space, secretarial assistance, and such other facilities and services suitable to Employee’s position and adequate for the performance of Employee’s duties. 4.4Business Expenses.Employee shall be authorized to incur reasonable expenses for promoting the business of the Corporation, including expenses for entertainment, travel, and similar items.The Corporation shall reimburse Employee for all such expenses upon the presentation by Employee, from time to time, of an itemized account of such expenditures.Reimbursement shall be made as soon as practicable after the request for reimbursement is submitted, but in no event later than the last day of the calendar year next following the calendar year in which such expense was incurred.Additionally, the reimbursement of expenses in any one calendar year shall not affect the expenses eligible for reimbursement in any other calendar year.The Employee’s right to reimbursement under this Section 4.4 is not subject to liquidation or exchange for another benefit. 4.5Vacations.Employee shall be entitled to an annual paid vacation commensurate with the Corporation’s established vacation policy for officers.The timing of paid vacations shall be scheduled in a reasonable manner by the Employee. 4.6Disability Benefit.Upon disability (as defined herein) of the Employee, the Employee shall be entitled to receive up to six months’ of Employee’s Salary (less any deductions required by law) payable in twelve equal installments of 1/24 of the Salary, with the first installment occurring on the first regularly scheduled payroll date following the determination of disability and the remaining installments occurring on a semi-monthly basis thereafter, provided that such disability payments shall continue only so long as the disability continues, and provided further that each such disability payment shall be reduced by any benefit payment the Employee is entitled to receive under the Corporation’s group disability insurance plans during the corresponding payroll period. 4.7Term Life Insurance.The Corporation shall purchase term life insurance on the life of the Employee having a face value of four times the Employee’s Salary (to be changed as salary adjustments are made) or the face value of life insurance that can be purchased based upon the Employee’s health history with the Corporation paying the standard premium rate for term insurance under its then current insurance program at the Employee’s age and assuming good health, whichever amount is lesser, provided that such insurance can be obtained by the Corporation in a manner which meets the requirements for deductibility by the Corporation under Section 79 of the Code. 4.8Compensation Defined.Compensation shall be defined as all monetary compensation and all benefits described in Articles III and IV hereunder (as adjusted during the term hereof). ARTICLE V Termination 5.1Separation from Service.For purposes of this
